Citation Nr: 0405882	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  98-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to June 
1990, July 1990 to July 1991, July 1991 to April 1992, and 
April 1992 to September 1992.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2003, the United States Court of Appeals for Veterans 
Claims (Court) vacated an October 2003 Board decision denying 
service connection for headaches and sinusitis and remanded 
the case for readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  Claims for 
service connection for post-traumatic stress disorder, an eye 
disability, and a stomach disability, and a claim for pension 
were remanded in October 2003.  


REMAND

The May 2003 joint motion for remand states that remand is 
required to fulfill VA's duty to assist.  It notes that 
during service, the veteran reported headaches, congestion, 
and sinus problems, and that post-service medical evidence 
also indicated the presence of headaches and sinusitis, and 
that the Board denied the claims based upon the absence of 
medical nexus evidence.  The motion states that VA's duty to 
assist the veteran under 38 U.S.C.A. § 5103A (West 2002) 
requires a VA medical opinion as to whether the veteran's 
disorders are related to service.  

The Board notes that in November 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded.  First, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran has not 
been sent a VCAA letter.  Given the aforementioned, it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Additionally, in December 2003, the veteran submitted 
directly to the Board medical evidence which should be 
considered by the RO in the first instance.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The veteran is informed that if she 
has or can obtain relevant evidence, she 
is under an obligation to submit that 
evidence. 

2.  A VA medical examination and opinion 
should be obtained.  The examiner should 
review the veteran's claims folder, which 
should be made available to him or her, 
and render an opinion with reasons as to 
whether the veteran's headaches and 
sinusitis disorders related to service.  
The exact type of headache, if any, 
should be identified.

3.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to her claims for service 
connection for headaches and sinusitis.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

4.  The AOJ should review the medical 
recordsthat were added to the file.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


